*198Judgment, Supreme Court, New York County (Brenda G. Soloff, J.), rendered February 11, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea, without appointing new counsel. Counsel’s comments did not provide any damaging factual information (compare People v Rozzell, 20 NY2d 712 [1967]), and there is no reasonable possibility that they affected the court’s decision to deny defendant’s patently meritless motion (see e.g. People v Burgos, 298 AD2d 190 [2002], lv denied 99 NY2d 580 [2003]; People v Otero, 282 AD2d 344, 345 [2001], lv denied 96 NY2d 905 [2001]). Accordingly, defendant was not deprived of his right to conflict-free representation. Concur—Buckley, P.J., Andrias, Friedman, Gonzalez and Sweeny, JJ.